Citation Nr: 0902414	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  06-10 783A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to increased ratings for residuals of fracture, 
right ankle, currently assigned ratings of 10 percent prior 
to January 30, 2007, and 20 percent from that date.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to March 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  


FINDINGS OF FACT

1.  Prior to May 1, 2006, the veteran's right ankle fracture 
residuals were manifested by no more than moderate limitation 
of ankle motion.

2.  From May 1, 2006, the veteran's right ankle fracture 
residuals were manifested by marked limitation of ankle 
motion.

3.  Since May 1, 2006, the veteran's right ankle fracture 
residuals are not shown to have been manifested by malunion 
of the tibia and fibula or by ankylosis of the ankle.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
right ankle fracture residuals prior to May 1, 2006, are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.7, 4.71a, Diagnostic Codes (Codes) 5262, 5271 (2008).

2.  The criteria for a rating of 20 percent for right ankle 
fracture residuals are met from May 1, 2006.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
(Code) 5262 (2008).

3.  The criteria for a rating in excess of 20 percent for 
right ankle fracture residuals, from May 1, 2006, are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.7, 4.71a, Codes 5262, 5270 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Notice should also address the 
rating criteria and effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life" and (2) that 
if an increase in the disability is found, the rating will be 
assigned by applying the relevant Diagnostic Codes based on 
"the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life."  
The notice must also provide examples of the types of medical 
and lay evidence that may be obtained or submitted.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

Complete notice was sent in letters dated in September 2004, 
March 2006, and September 2008.  While the complete notice 
was not provided prior to the initial adjudication of the 
claim, the claim was readjudicated in an October 2008 
supplemental statement of the case, curing any timing error.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

VA has obtained the veteran's service treatment records and 
VA treatment records, assisted the veteran in obtaining 
evidence, and provided the veteran physical examinations as 
to the severity of his right ankle disability.  All known and 
available records relevant to the issue on appeal have been 
obtained and associated with the veteran's claims file; and 
the veteran has not contended otherwise.  VA has 
substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1.  In evaluating the severity 
of a particular disability, it is essential to consider its 
history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 
282 (1991).  Where there is a question as to which of two 
evaluations shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.

In deciding the veteran's increased evaluation claim, the 
Board has considered whether the veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Rating factors for a disability of the musculoskeletal system 
include functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The veteran suffered a fracture of his right ankle during 
service in October 1966.  Service connection for residuals of 
fracture, right ankle, was granted in an April 2000 rating 
decision.  A 10 percent rating was assigned from January 
2000.  The veteran filed a claim for increased rating in 
August 2004.  A March 2007 rating decision increased the 
rating to 20 percent, from January 30, 2007.

The veteran's right ankle disability has been rated under 
Code 5271, which provides a 10 percent rating where there is 
moderate limitation of ankle motion and a (maximum) 20 
percent rating where there is marked limitation of ankle 
motion.  Normal ranges of ankle motions are 0 to 20 degrees 
for dorsiflexion and 0 to 45 degrees for plantar flexion.  38 
C.F.R. § 4.71, Plate II.

On a VA examination in October 2004, the veteran reported a 
history of pain, swelling, stiffness, and giving way of the 
right ankle.  He reported that he used a cane and a brace on 
the ankle, although he did not have either at the 
examination.  The examiner stated that the veteran was able 
to perform the activities of daily living.  On examination, 
the veteran complained of pain with attempting to rise on his 
heels or squat.  The examiner stated that there was no other 
objective evidence of painful motion.  The examiner described 
the right ankle ranges of motion as "full."  Dorsiflexion 
was from 0 to 20 degrees, and plantar flexion was from 0 to 
45 degrees.  The examiner noted there were no additional 
functional limitations with repetition of movement related to 
pain, fatigue, incoordination, weakness, or lack of 
endurance.  X-rays showed an old healed fracture of the 
distal fibula and an old chip fracture of medial malleolus 
and minimal degenerative joint disease of the ankle joint.

On a VA examination on May 1, 2006, the veteran reported a 
history of pain, swelling, and lack of endurance of the right 
ankle.  He reported that he used a cane.  The examiner 
described the right ankle ranges of motion as painful and 
limited by 50 percent in all planes.  Active dorsiflexion was 
from 0 to 10 degrees, and active plantar flexion was from 0 
to 30 degrees.  The examiner could get an additional five 
degrees of motion in each plane, but this was accompanied by 
pain behavior.  The examiner noted there were no additional 
functional limitations with repetition of movement related to 
pain, fatigue, incoordination, weakness, or lack of 
endurance.  The veteran had an antalgic gait and favored his 
right foot.

On VA examination on January 30, 2007, dorsiflexion was from 
0 to 15 degrees, active and passive.  Plantar flexion was 
from 0 to 10 degrees, active and passive.  The examiner noted 
pain was present at the end of the ranges of motion.  There 
was no change in the ranges of motion with repetition.  

The October 2004 VA examination results showed findings 
consistent with at most moderate limitation of ankle motion.  
There was no showing of malunion of the bones with moderate 
or marked ankle disability to support a higher rating under 
Code 5262.  

The May 1, 2006, VA examination results showed marked 
limitation of right ankle motion.  Thus, a 20 percent rating 
is warranted from May 1, 2006, under Code 5271.  See Hart, 
supra.

(The Board notes that the veteran is also service connected 
for arthritis of the right foot, associated with residuals of 
right ankle fracture.  A 10 percent rating for that 
disability has been in effect since November 21, 2005.  That 
rating is not currently on appeal.)

The 20 percent rating assigned to the veteran's right ankle 
disability since May 1, 2006, is the maximum available based 
on limitation of motion.  As the right ankle disability is 
now rated 20 percent, the focus is on Codes that provide for 
ratings in excess of 20 percent for ankle disability.  

The disability may be considered under 38 C.F.R. § 4.71a, 
Code 5262 (for impairment of the tibia and fibula).  The 
current 20 percent rating is warranted for malunion of the 
tibia and fibula with moderate knee or ankle disability.  A 
30 percent rating requires malunion of these bones with 
marked knee or ankle disability.  A 40 percent rating is 
warranted for nonunion with loose motion requiring a brace.  
38 C.F.R. § 4.71a, Code 5262.  

A 40 percent rating is also warranted for ankylosis of an 
ankle in plantar flexion at more than 40 degrees, in 
dorsiflexion at more than 10 degrees or with abduction, 
adduction, inversion or eversion deformity.  A 30 percent 
rating is warranted for ankylosis of an ankle in plantar 
flexion between 30 and 40 degrees, or in dorsiflexion between 
0 and 10 degrees.  38 C.F.R. § 4.71a, Code 5270.

The record does not show any of the pathology which would 
warrant a rating in excess of 20 percent for tibia/fibula or 
ankle disability. i.e., nonunion or malunion of the fracture 
or ankylosis of the ankle.  The fracture has been shown to be 
well-healed, and significant ankle ranges of motion have been 
demonstrated on all examinations.  


ORDER

A rating in excess of 10 percent for residuals of fracture, 
right ankle, prior to May 1, 2006, is denied.

A rating of 20 percent for residuals of fracture, right 
ankle, from May 1, 2006, is granted.

A rating in excess of 20 percent for residuals of fracture, 
right ankle from May 1, 2006, is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


